Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 18, 2020

                                       No. 04-20-00085-CV

                                          Eliza FLORES,
                                             Appellant

                                                 v.

             HEB GROCERY COMPANY, LP D/B/A JOE V'S SMART SHOP,
                               Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-13876
                         Honorable Angelica Jimenez, Judge Presiding


                                          ORDER
        The trial court’s judgment was signed on January 8, 2020 and appellant timely filed a
notice of appeal. The clerk’s record and reporter’s record were due to be filed in this court on
March 9, 2020. See TEX. R. APP. P. 35.1. Neither record has been filed. The trial court clerk has
filed a notification of late record stating that appellant has failed to request and pay, or make
arrangements to pay, the fee for preparing the clerk’s record and that appellant is not entitled to
appeal without paying the fee.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee for preparing the clerk’s record
has been paid or payment arrangements have been made and any additional contents of the
clerk’s record have been designated pursuant to TEX. R. APP. P. 34.5(b), and (2) a written request
has been made for preparation of the reporter’s record pursuant to TEX. R. APP. P. 34.6 (b), and
the reporter’s fee has been paid or payment arrangements have been made; or (3) appellant is
entitled to appeal without paying the clerk’s fee and the court reporter’s fee.

         If appellant fails to respond within the time provided, and the clerk’s record is not timely
filed, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court